  Case 5:20-cv-00041-BQ Document 47 Filed 12/28/20                        Page 1 of 1 PageID 433



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     LUBBOCK DIVISION

SAMUEL SAN MIGUEL,                                       )
                                                         )
                         Plaintiff,                      )
                                                         )
                                                         )
                                                         )
JOHN COCHRAN, et a/.,                                    )
                                                         )
                         Defendants                      )    Civil Action No. 5:20-CV-041-C-BQ

                                                    ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that the Court should grant Defendant Cynthia Jumper's

Motion to Dismiss.l

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, it is ORDERED that Plaintiffls claims for monetary damages against Defendant Jumper

in her official capacity are hereby DISMISSED without prejudice for lack ofsubject matter

jurisdiction. It is further ORDERED that all remaining claims asserted against Defendant

Jumper in her individual and    officil       capacities be DISMISSED with prejudice.
                                   ./l    -
        SO ORDERED        this 4      J   day of December, 2020.




                                                     S                  GS
                                                             OR    TED STATES      IS    CT JI]DGE


        I
        Plaintiff has failed to file timely objections to the United States Magi   te Judge's report and
recommendation and the time to do so has now expired.
